DETAILED ACTION
This office action is a response to the application filed 25 October 2019 as a 371 National Entry of PCT/CN2017/082158 filed 27 April 2017, wherein claims 1-7, 15, and 17-22 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 November 2019 and 2 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While applicant may act as his or her own lexicographer and use the claim language of their choice, the written description must clearly define that claim language and set forth the definition so as to put one reasonably skilled in the art on notice of the metes and bounds for the claim term has. The term “identifying the second synchronization signal backwardly from the first synchronization signal block” in claims 2 and 7 and “identifying the first synchronization signal forwardly from an end position of a last subframe that is buffered according to the preset position of the first synchronization signal” has no meaningful such description in the specification that describes what identifying the signal backwardly means.  One description of determining something backwardly or forwardly in the specification is given by the following very confusing description: “If the second synchronization signal block is determined by the user equipment backwardly from the first synchronization signal block, the user equipment should look up a second synchronization signal block forwardly.” in [00140] of the specification.  While one skilled in the art would recognize backwardly should mean the opposite of forwardly, this sentence from the specification makes the two terms ambiguous and makes the claim term in light of the specification indefinite.  For examination purposes, the terms backwardly/forwardly is given no weight as it is not clear what exactly is meant by these terms especially as the sentence in the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification as in [00140] fails to provide a consistent and meaningful description or explanation for the claim term as outlined in the 35 U.S.C. 112(b) rejection above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 15, and 17-20, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (PCT/CN2017/072721), hereafter referred Wei.  For purpose of examination, Wei et al. (US 2020/0100214 A1) which cites Wei as Foreign Application Priority Data is used as the English language translation of Wei that is being used herein.

Regarding claim 1, Wei teaches a method for processing a physical broadcast channel, comprising:
identifying a first synchronization signal from an obtained subframe according to a preset position of the first synchronization signal (Wei, Fig. 18, [0168]-[0169]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block and decode the first codeword based at least in part on the identified one or more bit locations);
determining a first synchronization signal block when the first synchronization signal is identified (Wei, Fig. 18, [0168]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block);
determining a second synchronization signal block when a second synchronization signal is identified in a synchronization signal burst set to which the first synchronization signal block belongs (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); and
soft-combining physical broadcast channels (PBCHs) in the first synchronization signal block and the second synchronization signal block (Wei, Fig. 8 and Fig. 18, [0076]-[0077] and [0171]-[0172]; combine the first codeword and the second codeword, where the combining (e.g. using soft-combining) multiple received SS blocks (e.g. which may be short codewords of length X), like codewords 805, 810, 815, and/or 820).

Regarding claim 15, Wei teaches a device for processing a physical broadcast channel, comprising: 
a processor (Wei, [0009]; a processor); 
a memory configured to store instructions executable by the processor (Wei, [0009]; memory in electronic communication with the processor and instructions stored in the memory), 
wherein the processor is configured to: 
identify a first synchronization signal from an obtained subframe according to a preset position of the first synchronization signal (Wei, Fig. 18, [0168]-[0169]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block and decode the first codeword based at least in part on the identified one or more bit locations);
determine a first synchronization signal block when the first synchronization signal is identified (Wei, Fig. 18, [0168]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block);
determine a second synchronization signal block when a second synchronization signal is identified in a synchronization signal burst set to which the first synchronization signal block belongs (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); and
soft-combine physical broadcast channels (PBCHs) in the first synchronization signal block and the second synchronization signal block (Wei, Fig. 8 and Fig. 18, [0076]-[0077] and [0171]-[0172]; combine the first codeword and the second codeword, where the combining (e.g. using soft-combining) multiple received SS blocks (e.g. which may be short codewords of length X), like codewords 805, 810, 815, and/or 820).

Regarding claims 2 and 17, Wei teaches the method of claim 1 and the device of claim 15 above.  Further, Wei teaches wherein determining the second synchronization signal block when another the second synchronization signal is identified comprises:
identifying the second synchronization signal backwardly from the first synchronization signal block (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); and
determining the second synchronization signal block when the second synchronization signal is identified (Wei, Fig. 18, [0168] and [0170]; identify one or more bit locations corresponding to a set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization block).

Regarding claims 3 and 18, Wei teaches the method of claim 1 and the device of claim 15 above.  Further, Wei teaches wherein identifying the first synchronization signal from the obtained subframe according to the preset position of the first synchronization signal comprises:
receiving and buffering subframes with a preset duration, the preset duration being less than one period (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity);
identifying the first synchronization signal forwardly from an end position of a last subframe that is buffered according to the preset position of the first synchronization signal (Wei, Fig. 18, [0168]-[0169]; identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization block and decode the first codeword based at least in part on the identified one or more bit locations); and
determining the second synchronization signal block when another the second synchronization signal is identified comprises:
identifying the second synchronization signal forwardly from the first synchronization signal block in the buffered subframes (Wei, Fig. 18, [0170]; receive a second codeword that comprises a second set of jointly encoded bits corresponding to the set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization signal block); and
determining the second synchronization signal block when the second synchronization signal is identified (Wei, Fig. 18, [0168] and [0170]; identify one or more bit locations corresponding to a set of PBCH information bits and a second set of information bits representative of a second index of a second synchronization block).

Regarding claims 4 and 19, Wei teaches the method of claim 1 and the device of claim 15 above.  Further, Wei teaches further comprising:
decoding the soft-combined PBCHs (Wei, Fig. 8, [0172]; decode the set of PBCH information bits based on the combined first and second codewords).

Regarding claims 5 and 20, Wei teaches the method of claim 4 and the device of claim 19 above.  Further, Wei teaches further comprising:
receiving and buffering subframes in one period starting from the first synchronization signal block, when decoding of the soft-combined PBCHs fails (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.);
in the subframes of one period that is buffered, acquiring a fourth synchronization signal block forwardly from the third synchronization signal block in a synchronization signal burst set to which the third synchronization signal block belongs (Wei, [0056]; a UE detecting the NR-PBCH signals in any of the multiple SS blocks may employ alternative techniques to determine the SS block index and the subframe timing boundary); and
soft-combining PBCHs in the third synchronization signal block and the fourth synchronization signal block (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.).

Regarding claims 7 and 22, Wei teaches the method of claim 1 and the device of claim 15 above.  Further, Wei teaches wherein prior to determining the second synchronization signal block when the second synchronization signal is identified, the method further comprises:
determining a PBCH position in the first synchronization signal block according to a position of synchronization signal in the first synchronization signal block and a preset relative position relationship between the PBCH and the synchronization signal (Wei, Fig. 18; 1815 Identify one or more bit locations corresponding to a set of PBCH information bits and a first set of information bits representative of a first index of a first synchronization signal block);
decoding the PBCH in the first synchronization signal block according to the PBCH position (Wei, Fig. 18; 1820 decode the first codeword based on the identified one or more bit locations); and 

determining the second synchronization signal block, when decoding of the PBCH in the first synchronization signal block fails and the second synchronization signal is identified (Wei, [0052]-[0055]; each MIB is generated with a 40 ms periodicity and if decoding fails for all scrambling codes, the PBCH payload from the first SS block can be soft-combined with the PBCH payload received in the next SS block, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claims 1 and 15 above, and further in view of Ly et al. (US 2018/0077660 A1), hereafter referred Ly.

Regarding claims 6 and 21, Wei teaches the method of claim 1 and the device of claim 15 above.  Wei does not expressly teach wherein prior to determining the second synchronization signal block when the second synchronization signal is identified, the method further comprises:
obtaining a current signal intensity;
determining whether the signal intensity is greater than a preset signal intensity threshold; and
determining the second synchronization signal block when the second synchronization signal is identified comprises:
determining the second synchronization signal block, when the signal intensity is not greater than the preset signal intensity threshold and the second synchronization signal is identified.
However, Ly teaches wherein prior to determining the second synchronization signal block when the second synchronization signal is identified, the method further comprises:
obtaining a current signal intensity (Ly, Fig. 3, [0049]; signal strength);
determining whether the signal intensity is greater than a preset signal intensity threshold (Ly, Fig. 3, [0049]; compare signal strength to a threshold); and

determining the second synchronization signal block, when the signal intensity is not greater than the preset signal intensity threshold and the second synchronization signal is identified (Ly, Fig. 3, [0049]; if the signal strength is less than or equal to the threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Wei to include the above recited limitations as taught by Ly in order to complete a mobility procedure for 5G NR (Ly, [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416